           Case 1:20-cv-06149-LGS Document 16 Filed 10/27/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 STEPHEN KENNEDY,                                             :
                                              Plaintiff,      :    20 Civ. 6149 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 JAMES A. WELCOME et al.,                                     :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------:
                                                              X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, the Order, dated October 2, 2020, permitted alternative service via email and

first-class mail to Defendants’ registered address (Dkt. No. 12).

         WHEREAS, Plaintiff certified service of the Complaint on October 5, 2020 (Dkt. No. 13).

         WHEREAS, the initial pre-trial conference in this case is scheduled for October 29, 2020.

         WHEREAS, Defendants have not timely responded to the Complaint or participated with

Plaintiff in the preparation of materials for the initial pre-trial conference (Dkt. No. 14). It is

hereby

         ORDERED that the initial conference scheduled for October 29, 2020, at 10:30 a.m., is

cancelled. By December 2, 2020, Plaintiff shall file a Proposed Order to Show Cause for

Default Judgment and supporting papers per the Individual Rules. It is further

         ORDERED that by October 28, 2020, Plaintiff shall serve a copy of this Order on

Defendants and file proof of service.



Dated: October 27, 2020
       New York, New York
